Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
Claims 1, 3-10 and 12-14 are pending. Claims 1, 6 and 10 are amended. Claim 2, 11 and 15-22 are cancelled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 7,913,750, herein “Huang”).
Regarding claim 1, Huang discloses: 
a plate heat exchanger assembly (20) (figs. 1-3) comprising:
a single unitary plate (plate-type tube 34) including a plate portion (34) (fig. 2-3) defining a plurality of internal passages (40) (fig. 2) [col. 2, lines 46-49] extending between an inlet face (where slots 30 are, fig. 1) and an outlet face (where slots 32 are, fig. 1) and enclosed within a top surface (36, figs. 2-3) and a bottom surface (36, figs. 2-3), 
a plurality of external fin portions (46, figs. 1-3) extending from an external surface of the top surface (36, figs. 2-3),
a portion of the external surface bounded by at least two of the plurality of fin portions (46) (figs. 2-3) defining a channel bottom (the bottom of channel 50 formed by fin portions 46, figs. 2-3),
first augmentation structures (52, 54, 56) disposed on surfaces of the plurality of external fin portions (46) (figs. 2-3) (structures -52 and 54- are disposed on fin portions -46-, clearly seen in figs. 2-3) for conditioning airflow to enhance transfer of thermal energy (as it is well known in the art for these kind of augmentation structures. See also col. 3, lines 2-6, 10-12 and 21-25), and
wherein the first augmentation structures (52, 54, 56) are further disposed on the channel bottom (augmentation structures -56- are disposed on the bottom of channel -50-, clearly seen in figs. 2-3).
The recitation "a cast plate" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, the product taught by Huang is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 3, Huang discloses: 
the first augmentation structures (52, 54, 56) being disposed on both the channel (50) bottom and sides of the fin portions (46) (clearly seen in figs. 2-3).
Regarding claim 10, Huang discloses: 
a plate heat exchanger assembly (20) (figs. 1-3) comprising:
a plate (plate-type tube 34) including a plate portion (34) (fig. 2-3) defining a plurality of internal passages (40) (fig. 2) [col. 2, lines 46-49] extending between an inlet face (where slots 30 are, fig. 1) and an outlet face (where slots 32 are, fig. 1) and contained between a top surface (36, figs. 2-3) and a bottom surface (36, figs. 2-3), 
a plurality of fin portions (46, figs. 1-3) extending from an external surface of the top surface (36, figs. 2-3),
first flow disrupting means (52, 54, 56) for thermal energy transfer (as it is well known in the art for these kind of flow disrupting means. See also col. 3, lines 2-6, 10-12 and 21-25) disposed on surfaces of the plurality of external fin portions (46) (figs. 2-3) (structures -52 and 54- are disposed on fin portions 46, clearly seen in figs. 2-3) for conditioning airflow to enhance transfer of thermal energy (as it is well known in the art for these kind of augmentation structures. See also col. 3, lines 2-6, 10-12 and 21-25), and
a channel bottom (the bottom of channel -50-, figs. 2-3) defined as a portion of the external surface bounded by at least two of the plurality of fin portions (46) (clearly seen in figs. 2-3) and
the first flow disrupting means (52, 54, 56) for thermal energy transfer are further disposed on the channel bottom (disrupting means -56- are disposed on the bottom of channel -50-, clearly seen in figs. 2-3).
The recitation "a cast plate" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, the product taught by Huang is the same as or makes the product claimed obvious, meeting this limitation of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yasutake et al. (US 4,729,428, herein “Yasutake”).
Regarding claim 4, Huang does not disclose: 
the plurality of internal passages comprising second augmentation structures that are an integral part of the plate portion.
Yasutake, also directed to a plate heat exchanger assembly (1) (figs. 1 and 11-13) comprising:
a single plate (2 plus 8 plus 2) (fig. 1) including a plate portion (2 plus 8 plus 2) defining a plurality of internal passages (3) (fig. 1) extending between an inlet face (the inlet of -6-, fig. 1) and an outlet face (the opposite of the inlet of -6-, fig. 1) and enclosed within a top surface (2) (fig. 1) and a bottom surface (2) (fig. 1),
a plurality of external fin portions (13) (fig. 1) extending from an external surface of the top surface (2) (fig. 1), and
first augmentation structures (14) disposed on surfaces of the plurality of external fin portions (13) (fig. 1),
teaches:
second augmentation structures (35, 36, 37) (figs. 12-13) being integral part of the plate portion (2 plus 8 plus 8) for the purpose of increasing heat transfer surface area as compared to when they are absent (fig. 1) and to further disturb the flow of cooling medium, optimizing heat transfer [col. 6, lines 23-27].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Huang the teachings of Yasutake to have the plurality of internal passages comprising second augmentation structures being an integral part of the plate portion in order to optimize heat transfer.
 Regarding claim 5, Huang discloses: 
the first augmentation structures (52, 54, 56) comprising trip strips (52, 54) (according to the instant specification definition of trip strips: “walls that extend from the heat transfer surfaces into the flow to disrupt flow”) (clearly seen in figs. 2-3).
Regarding claim 6, Huang discloses: 
the trip strips (52, 54) being oriented in an angled pattern (clearly seen in fig. 2 for strip -54-, for instance).
Regarding claim 7, the combination of Huang and Yasutake discloses: 
the second augmentation structures (Yasutake, 36, fig. 12) comprising a pedestal (fins 36 are read as sharp pedestals).



Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Otaka (JP 2011133198, machine translation attached).
Regarding claim 8, Huang discloses: 
an inlet manifold (22) and an outlet manifold (26) disposed on opposite ends of the cast plate (34) (fig. 1) and in fluid communication with the plurality of internal passages (40) [col. 2, lines 35-41].
Huang does not disclose:
at least one of the inlet manifold and the outlet manifold including augmentation structures.
The use of augmentation structures in inlet manifolds for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, is old and known in the art, as taught by Otaka. Otaka, also directed to a heat exchanger assembly comprising flat plate tubes (4), fins (5) attached to the flat tubes (4) and inlet (2) and outlet (3) manifolds, teaches augmentation structures (7) arranged along the flow of cooling flow in the inner surfaces of the inlet manifold (2) (figs. 1-5) for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, enhancing heat transfer performance [par. 0035-0036].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Huang the teachings of Otaka to have at least one of the inlet manifold and the outlet manifold including augmentation structures in order to minimize the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, optimizing heat transfer.
Regarding claim 13, Huang discloses: 
an inlet manifold (22) and an outlet manifold (26) disposed on opposite ends of the cast plate (34) (fig. 1) and in fluid communication with the plurality of internal passages (40) [col. 2, lines 35-41].
Huang does not disclose:
at least one of the inlet manifold and the outlet manifold including flow disrupting means for thermal energy transfer.
The use of means for thermal energy transfer in inlet manifolds for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, is old and known in the art, as taught by Otaka. Otaka, also directed to a heat exchanger assembly comprising flat plate tubes (4), fins (5) attached to the flat tubes (4) and inlet (2) and outlet (3) manifolds, teaches structures (7) arranged along the flow of cooling flow in the inner surfaces of the inlet manifold (2) (figs. 1-5) for the purpose of minimizing the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, enhancing heat transfer performance [par. 0035-0036].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Huang the teachings of Otaka to have at least one of the inlet manifold and the outlet manifold including flow disrupting means for thermal energy transfer in order to minimize the occurrence of disturbance in the upcoming cooling flow by evenly and efficiently distributing the cooling flow to the flow passages of the core portion of the heat exchanger, optimizing heat transfer.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
	Regarding claim 9, Huang does not disclose:
	the plate portion, the fin portions and the first augmentation features being portions of a single unitary part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate portion, the fin portions and the first augmentation features being portions of a single unitary part, since it has been held that forming in one piece an article which has formerly been formed in several pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164, 65 O.G. 1765, 1893 C.D. 659.
	Regarding claim 14, Huang does not disclose:
	the plate portion, the fin portions and the first means for thermal energy transfer being portions of a single unitary part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate portion, the fin portions and the first means for thermal energy transfer being portions of a single unitary part, since it has been held that forming in one piece an article which has formerly been formed in several pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164, 65 O.G. 1765, 1893 C.D. 659.
	
Response to Arguments
Applicant's arguments filed 06/14/2022 have been considered but they do not apply to the new grounds of rejection. 
For clarity, in page 6, Applicant argues that the Examiner is reading the term “cast plate” as a product-by-process claim and improperly discounting the inherent structural features imparted by the process.
Examiner respectfully disagrees. 
As stated by MPEP 2113, “the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, as acknowledged by the Applicant, the recited “cast plate” impart the structural feature of being a single unitary structure. However, that feature of being a single unitary structure does not impart any distinctive benefit towards enhancing transfer of thermal energy which seems to be the main purpose of the instant application (see PG Pub Abstract, par. 0004 and par. 0060) with all the augmentation features claimed. 
For clarity, in pages 7-8 Applicant argues that the proposed modification of Yasutake in view of Otaka is not supported by the required reasoning since Otaka’s elements 7 are reinforced plates not provide for flow disrupting functions.
Examiner respectfully disagrees. While the primary purpose of Otaka’s element 7 is to increase the rigidity of headers 2 and 3, Otaka clearly teaches that elements 7 also provide an even and efficient distribution of fluid along the portions of core 1 [par. 0035]. Teachings from Otaka’s similar heat exchanger regarding efficient distribution of fluid along portions (plate tubes, in the case of Huang) are pertinent and desirable to be incorporated into Huang to optimize performance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763